EXHIBIT 10.2

EMPLOYMENT AGREEMENT
As Amended and Restated
            THIS AGREEMENT, is entered into this 1st day of January 2006,
("Effective Date") by and between American Bank of New Jersey (the "Savings
Bank") and Richard M. Bzdek (the "Executive").
WITNESSETH
            WHEREAS, the Executive has heretofore been employed by the Savings
Bank as the Executive Vice President and is experienced in all phases of the
business of the Savings Bank; and

            WHEREAS, the parties have previously entered into an Employment
Agreement, dated January 1, 2003, ("Prior Agreement"); and

            WHEREAS, the Savings Bank wishes to be assured of the Executive's
continued active participation in the business of the Savings Bank and wishes to
make certain revisions to such Prior Agreement.

            NOW, THEREFORE, in consideration of the covenants and the mutual
agreements herein contained, the parties hereby agree as follows:

            1.             Employment. The Savings Bank hereby employs the
Executive in the capacity of Executive Vice President. The Executive hereby
accepts said employment and agrees to render such administrative and management
services to the Savings Bank and American Bancorp of New Jersey, Inc., the
parent holding company of the Savings Bank ("Parent") as are currently rendered
and as are customarily performed by persons situated in a similar executive
capacity. The Executive shall promote the business of the Savings Bank and
Parent. The Executive's other duties shall be such as the Board of Directors for
the Savings Bank (the "Board of Directors" or "Board") may from time to time
reasonably direct, including normal duties as an officer of the Savings Bank.

            2.             Term of Agreement. The term of this Agreement shall
be for the period commencing on the Effective Date and ending December 31, 2006
thereafter ("Term"). Additionally, on, or before, each annual anniversary date
from the Effective Date, the Term of this Agreement shall be extended for up to
an additional one year period beyond the then effective expiration date upon a
determination and resolution of the Board of Directors that the performance of
the Executive has met the requirements and standards of the Board, and that the
Term of such Agreement shall be extended. References herein to the Term of this
Agreement shall refer both to the initial term and successive terms.

            3.             Compensation, Benefits and Expenses.

                            (a)             Base Salary. The Savings Bank shall
compensate and pay the Executive during the Term of this Agreement a minimum
base salary at the rate



1

Next Page

--------------------------------------------------------------------------------




of $169,892 per annum ("Base Salary"), payable in cash not less frequently than
monthly; provided, that the rate of such salary shall be reviewed by the Board
of Directors not less often than annually, and the Executive shall be entitled
to receive increases at such percentages or in such amounts as determined by the
Board of Directors.

                            (b)             Discretionary Bonus. The Executive
shall be entitled to participate in an equitable manner with all other senior
management employees of the Savings Bank in discretionary bonuses that may be
authorized and declared by the Board of Directors to its senior management
executives from time to time. No other compensation provided for in this
Agreement shall be deemed a substitute for the Executive's right to participate
in such discretionary bonuses when and as declared by the Board.

                            (c)             Participation in Benefit and
Retirement Plans. The Executive shall be entitled to participate in and receive
the benefits of any plan of the Savings Bank or its Parent which may be or may
become applicable to senior management relating to pension or other retirement
benefit plans, profit-sharing, stock options or incentive plans, or other plans,
benefits and privileges given to employees and executives of the Savings Bank or
its Parent, to the extent commensurate with his then duties and
responsibilities, as fixed by the Board of Directors of the Savings Bank or its
Parent.

                            (d)             Participation in Medical Plans and
Insurance Policies. The Executive shall be entitled to participate in and
receive the benefits of any plan or policy of the Savings Bank which may be or
may become applicable to senior management relating to life insurance, short and
long term disability, medical, dental, eye-care, prescription drugs or medical
reimbursement plans. Additionally, Executive's dependent family shall be
eligible to participate in medical and dental insurance plans sponsored by the
Savings Bank or Parent with 70% of the cost of such premiums paid by the Savings
Bank.

                            (e)             Vacations and Sick Leave. The
Executive shall be entitled to paid annual vacation leave in accordance with the
policies as established from time to time by the Board of Directors. The
Executive shall also be entitled to an annual sick leave benefit as established
by the Board for senior management employees of the Savings Bank. The Executive
shall not be entitled to receive any additional compensation from the Savings
Bank for failure to take a vacation or sick leave, nor shall he be able to
accumulate unused vacation or sick leave from one year to the next, except to
the extent authorized by the Board of Directors.

                            (f)             Expenses. The Savings Bank shall
reimburse the Executive or otherwise provide for or pay for all reasonable
expenses incurred by the Executive in furtherance of, or in connection with the
business of the Savings Bank or Parent, including, but not by way of limitation,
automobile and traveling expenses, and all reasonable entertainment expenses,
subject to such reasonable documentation and other limitations as may be
established by the Board of Directors of the Savings Bank. If such expenses are
paid in the first instance by the Executive, the Savings Bank shall reimburse
the Executive therefor. Expenses incurred by Executive on behalf of Parent shall
be paid or advanced by Parent or reimbursed by Parent to the Savings Bank.

                            (g)             Changes in Benefits. The Savings
Bank shall not make any changes in such plans, benefits or privileges previously
described in Section 3(c), (d) and (e) which would adversely affect the
Executive's rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Savings Bank and does not
result in a



2

Next Page

--------------------------------------------------------------------------------




proportionately greater adverse change in the rights of, or benefits to, the
Executive as compared with any other executive officer of the Savings Bank.
Nothing paid to Executive under any plan or arrangement presently in effect or
made available in the future shall be deemed to be in lieu of the salary payable
to Executive pursuant to Section 3(a) hereof.

            4.             Loyalty; Noncompetition.

                            (a)             The Executive shall devote his full
time and attention to the performance of his employment under this Agreement.
During the term of the Executive's employment under this Agreement, the
Executive shall not engage in any business or activity contrary to the business
affairs or interests of the Savings Bank or Parent.

                            (b)             Nothing contained in this Section 4
shall be deemed to prevent or limit the right of Executive to invest in the
capital stock or other securities of any business dissimilar from that of the
Savings Bank or Parent, or, solely as a passive or minority investor, in any
business.

             5.             Standards. During the term of this Agreement, the
Executive shall perform his duties in accordance with such reasonable standards
expected of executives with comparable positions in comparable organizations and
as may be established from time to time by the Board of Directors.

             6.             Termination and Termination Pay. The Executive's
employment under this Agreement shall be terminated upon any of the following
occurrences:

                            (a)             The death of the Executive during
the term of this Agreement, in which event the Executive's estate shall be
entitled to receive the compensation due the Executive through the last day of
the calendar month in which Executive's death shall have occurred.

                            (b)             The Savings Bank may terminate the
Executive's employment at any time with or without Just Cause within its sole
discretion. This Agreement shall not be deemed to give Executive any right to be
retained in the employment or service of the Savings Bank, or to interfere with
the right of the Savings Bank to terminate the employment of the Executive at
any time, but any termination by the Savings Bank other than termination for
Just Cause shall not prejudice the Executive's right to compensation or other
benefits under the Agreement. The Executive shall have no right to receive
compensation or other benefits for any period after termination for Just Cause.
The Savings Bank may within its sole discretion, acting in good faith, terminate
the Executive for Just Cause and shall notify such Executive accordingly.
Termination for "Just Cause" shall include termination because of the
Executive's personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of the Agreement.

                            (c)             Except as provided pursuant to
Section 9 hereof, in the event Executive's employment under this Agreement is
terminated by the Savings Bank without Just Cause during the Term of this
Agreement (including any renewal Term), the Savings Bank shall be obligated to
continue to pay the Executive: i) the salary provided pursuant to Section 3(a)
herein, up to the date of termination of the remaining Term of this Agreement,
but in no event for a period of more than



3

Next Page

--------------------------------------------------------------------------------




nine calendar months nor less than a period of six calendar months from such
date of termination of employment; and ii) for the same six to nine month
period, the cost of Executive obtaining all health, life and disability benefits
which the Executive would be eligible to participate in during such period of
payment based upon the benefit levels substantially equal to those being
provided Executive at the date of termination of employment. The provisions of
this Section 6(c) shall survive the expiration of this Agreement.

                            (d)             The voluntary termination by the
Executive during the term of this Agreement with the delivery of no less than 60
days written notice to the Board of Directors, other than pursuant to Section
9(b), in which case the Executive shall be entitled to receive only the
compensation, vested rights, and all employee benefits up to the date of such
termination.

            7.             Regulatory Exclusions.

                            (a)             If the Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Savings Bank's
affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA (12
U.S.C. 1818(e)(3) and (g)(1)), the Savings Bank's obligations under the
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Savings
Bank may within its discretion (i) pay the Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate any of its obligations which were suspended.

                            (b)             If the Executive is removed and/or
permanently prohibited from participating in the conduct of the Savings Bank's
affairs by an order issued under Sections 8(e)(4) or 8(g)(1) of the Federal
Deposit Insurance Act ("FDIA") (12 U.S.C. 1818(e)(4) and (g)(1)), all
obligations of the Savings Bank under this Agreement shall terminate, as of the
effective date of the order, but the vested rights of the parties shall not be
affected.

                            (c)             If the Savings Bank is in default
(as defined in Section 3(x)(1) of FDIA) all obligations under this Agreement
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.

                            (d)             All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Savings Bank: (i) by
the Director of the Office of Thrift Supervision ("Director of OTS"), or his
designee, at the time that the Federal Deposit Insurance Corporation ("FDIC")
enters into an agreement to provide assistance to or on behalf of the Savings
Bank under the authority contained in Section 13(c) of FDIA; or (ii) by the
Director of the OTS, or his designee, at the time that the Director of the OTS,
or his designee approves a supervisory merger to resolve problems related to
operation of the Savings Bank or when the Savings Bank is determined by the
Director of the OTS to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.

                            (e)             Notwithstanding anything herein to
the contrary, any payments made to the Executive pursuant to the Agreement, or
otherwise, shall be subject to and conditioned upon compliance with 12 USC
'1828(k) and any regulations promulgated thereunder.





4

Next Page

--------------------------------------------------------------------------------




            8.             Disability. If the Executive shall become disabled or
incapacitated to the extent that he is unable to perform his duties hereunder,
by reason of medically determinable physical or mental impairment, as determined
by a doctor engaged by the Board of Directors, Executive shall receive
compensation and benefits in accordance with the terms of any plans or policies
of the Savings Bank relating to short and long term disability, rather than
pursuant to the Agreement. Such benefits shall be reduced by any benefits
otherwise provided to the Executive during such period under the provisions of
disability insurance coverage in effect for Savings Bank employees. Upon
returning to active full-time employment, the Executive's full compensation as
set forth in this Agreement shall be reinstated as of the date of commencement
of such activities. In the event that the Executive returns to active employment
on other than a full-time basis, then his compensation (as set forth in Section
3(a) of this Agreement) shall be reduced in proportion to the time spent in said
employment, or as shall otherwise be agreed to by the parties.

            9.             Change in Control.

                             (a)             Notwithstanding any provision
herein to the contrary, in the event of the involuntary termination of
Executive's employment during the term of this Agreement following any Change in
Control of the Savings Bank or Parent, or within twelve (12) months thereafter
of such Change in Control, absent Just Cause, Executive shall be paid an amount
equal to the product of two (2) times the Executive's "base amount" as defined
in Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (the
"Code") and regulations promulgated thereunder. Said sum shall be paid in one
(1) lump sum as of the date of such termination of service, and such payments
shall be in lieu of any other future payments which the Executive would be
otherwise entitled to receive under Section 6 of this Agreement. Notwithstanding
the forgoing, all sums payable hereunder shall be reduced in such manner and to
such extent so that no such payments made hereunder, when aggregated with all
other payments to be made to the Executive by the Savings Bank or the Parent,
shall be deemed an "excess parachute payment" in accordance with Section 280G of
the Code and be subject to the excise tax provided at Section 4999(a) of the
Code. The term "Change in Control" shall refer to: (i) the sale of all, or a
material portion, of the assets of the Savings Bank or the Parent; (ii) the
merger or recapitalization of the Savings Bank or the Parent whereby the Savings
Bank or the Parent is not the surviving entity; (iii) a change in control of the
Savings Bank or the Parent, as otherwise defined or determined by the Office of
Thrift Supervision or regulations promulgated by it; or (iv) the acquisition,
directly or indirectly, of the beneficial ownership (within the meaning of that
term as it is used in Section 13(d) of the Securities Exchange Act of 1934 and
the rules and regulations promulgated thereunder) of twenty-five percent (25%)
or more of the outstanding voting securities of the Savings Bank or the Parent
by any person, trust, entity or group. The term "person" means an individual
other than the Executive, or a corporation, partnership, trust, association,
joint venture, pool, syndicate, sole proprietorship, unincorporated organization
or any other form of entity not specifically listed herein. The provisions of
this Section 9(a) shall survive the expiration of this Agreement occurring after
a Change in Control.

                             (b)             Notwithstanding any other provision
of this Agreement to the contrary, Executive may voluntarily terminate his
employment during the term of this Agreement following a Change in Control of
the Savings Bank or Parent, or within twelve (12) months following such Change
in Control, and upon the occurrence, or within 120 days thereafter, of any of
the following events, which have not been consented to in advance by the
Executive in writing: (i) if Executive would be required to move his personal
residence or perform his principal executive functions more than forty (40)
miles from the Executive's primary office as of the signing of this Agreement;
or (ii) if the Savings Bank should fail to maintain Executive's base
compensation in effect as of the



5

Next Page

--------------------------------------------------------------------------------




date of the Change in Control and the existing employee benefits plans,
including material fringe and retirement plans. Upon such voluntary termination
of employment by the Executive in accordance with this subsection, Executive
shall thereupon be entitled to receive the payments described in Section 9(a) of
this Agreement. The provisions of this Section 9(b) shall survive the expiration
of this Agreement occurring after a Change in Control.

            10.             Withholding. All payments required to be made by the
Savings Bank hereunder to the Executive shall be subject to the withholding of
such amounts, if any, relating to tax and other payroll deductions as the
Savings Bank may reasonably determine should be withheld pursuant to any
applicable law or regulation.

            11.             Successors and Assigns.

                              (a)             This Agreement shall inure to the
benefit of and be binding upon any corporate or other successor of the Savings
Bank or Parent which shall acquire, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets or
stock of the Savings Bank or Parent.

                              (b)             Since the Savings Bank is
contracting for the unique and personal skills of the Executive, the Executive
shall be precluded from assigning or delegating his rights or duties hereunder
without first obtaining the written consent of the Savings Bank.

            12.             Amendment; Waiver. No provisions of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing, signed by the Executive and such officer or
officers as may be specifically designated by the Board of Directors of the
Savings Bank to sign on its behalf. No waiver by any party hereto at any time of
any breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

            13.             Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
State of New Jersey.

            14.             Nature of Obligations. Nothing contained herein
shall create or require the Savings Bank to create a trust of any kind to fund
any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Savings Bank hereunder,
such right shall be no greater than the right of any unsecured general creditor
of the Savings Bank.

            15.             Headings. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

            16.             Severability. The provisions of this Agreement shall
be deemed severable and the invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect.





6

Next Page

--------------------------------------------------------------------------------




            17.             Arbitration. Any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be settled
exclusively by arbitration in accordance with the rules then in effect of the
district office of the American Arbitration Association ("AAA") nearest to the
home office of the Savings Bank, and judgment upon the award rendered may be
entered in any court having jurisdiction thereof, except to the extent that the
parties may otherwise reach a mutual settlement of such issue. The provisions of
this Section 17 shall survive the expiration of this Agreement.

            18.             Confidential Information. The Executive acknowledges
that during his employment he will learn and have access to confidential
information regarding the Savings Bank and the Parent and its customers and
businesses ("Confidential Information"). The Executive agrees and covenants not
to disclose or use for his own benefit, or the benefit of any other person or
entity, any such Confidential Information, unless or until the Savings Bank or
the Parent consents to such disclosure or use or such information becomes common
knowledge in the industry or is otherwise legally in the public domain. The
Executive shall not knowingly disclose or reveal to any unauthorized person any
Confidential Information relating to the Savings Bank, the Parent, or any
subsidiaries or affiliates, or to any of the businesses operated by them, and
the Executive confirms that such information constitutes the exclusive property
of the Savings Bank and the Parent. The Executive shall not otherwise knowingly
act or conduct himself (a) to the material detriment of the Savings Bank or the
Parent, or its subsidiaries, or affiliates, or (b) in a manner which is inimical
or contrary to the interests of the Savings Bank or the Parent. Notwithstanding
anything herein to the contrary, failure by the Executive to comply with the
provisions of this Section may result in the immediate termination of the
Agreement within the sole discretion of the Savings Bank, disciplinary action
against the Executive taken by the Savings Bank, including but not limited to
the termination of employment of the Executive for breach of the Agreement and
the provisions of this Section, and other remedies that may be available in law
or in equity.

            19.             Compliance with Section 409A of the Code. Not
withstanding anything herein to the contrary, any payments to be made in
accordance with Sections 6 or 9 of the Agreement shall not be made prior to the
date that is 183 calendar days from the date of termination of employment of the
Executive if it is determined by the Savings Bank or the Parent in good faith
that such payments to be made to such Executive are subject to the limitations
set forth at Section 409A of the Code and regulations promulgated thereunder,
and payments made in advance of such date would result in the requirement for
the Executive to pay additional interest and taxes to be imposed in accordance
with Section 409A(a)(1)(B) of the Code.

            20.             Entire Agreement. This Agreement together with any
understanding or modifications thereof as agreed to in writing by the parties,
shall constitute the entire agreement between the parties hereto.















7

Next Page

--------------------------------------------------------------------------------




            IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first hereinabove written.



AMERICAN BANK OF NEW JERSEY
 
 
By: /s/ W. George Parker

--------------------------------------------------------------------------------

W. George Parker
Chairman
 
  ATTEST:
 
 
  /s/ Kathleen Walsh

--------------------------------------------------------------------------------

Sectretary (Asst.)


 
 
WITNESS:
 
 
  /s/ Rocketta Couzzi

--------------------------------------------------------------------------------

/s/ Richard M. Bzdek

--------------------------------------------------------------------------------

Richard M. Bzdek
Executive























8

End.

--------------------------------------------------------------------------------